Case 6:20-cv-00410-WWB-GJK Document 50 Filed 06/22/20 Page 1 of 5 PageID 424




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MICHAEL DALEIDEN, SEAN
RANDALL, STEVEN SACK, PEDRO
POVEDA, CHRISTOPHER CARVER,
RICHARD JOSWICK, JUSTIN SCOTT
and LYNN FRAZEL,

                     Plaintiffs,

v.                                                      Case No: 6:20-cv-410-Orl-78GJK

RED LAMBDA, INC., BAHRAM
YUSEFZADEH, SAAD AL BARRAK,
LEWIS DUNCAN and IAIN KERR,

                     Defendants.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Amended Unopposed In Part and

Opposed In Part Motion for Relief from Order Granting Motion to Compel Arbitration

(“Motion for Reconsideration,” Doc. 47) and Defendants’ responses (Doc. Nos. 48, 49)

thereto. For the reasons set forth below, the Motion for Reconsideration will be denied.

I.     BACKGROUND

       Plaintiffs commenced this action in the Circuit Court of the Eighteenth Judicial

Circuit in and for Seminole County, Florida, alleging violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Florida Minimum Wage Act, Fla. Stat.

§ 448.110. (See generally Doc. 1-2 at 1). Defendants subsequently removed the case to

this Court, (see Doc. 1), and filed the Joint Motion to Compel Individual Arbitration

(“Motion to Compel,” Doc. 28). Thereafter, Plaintiffs filed an Amended Complaint (Doc.

38). Plaintiffs did not file a response to the Motion to Compel.
Case 6:20-cv-00410-WWB-GJK Document 50 Filed 06/22/20 Page 2 of 5 PageID 425




       On May 6, 2020, this Court entered an Order (Doc. 45) granting the Motion to

Compel, ordering the parties to arbitrate their claims in accordance with their arbitration

agreements, and dismissing this litigation. Plaintiffs seek reconsideration of that Order

and request either: (1) that this Court withdraw the May 6, 2020 Order and reinstate this

litigation in full, or (2) reinstate this litigation and stay it pending arbitration. Defendants

do not oppose the request for reconsideration of the Order insofar as it granted the Motion

to Compel but do oppose the granting of a stay pending arbitration.

II.    LEGAL STANDARD

       District courts are afforded considerable discretion to reconsider prior decisions.

See Harper v. Lawrence Cty., 592 F.3d 1227, 1231–32 (11th Cir. 2010) (discussing

reconsideration of interlocutory orders); Lamar Advert. of Mobile, Inc. v. City of Lakeland,

189 F.R.D. 480, 488–89, 492 (M.D. Fla. 1999) (discussing reconsideration generally and

under Federal Rule of Civil Procedure 54(b)); Sussman v. Salem, Saxon & Nielsen, P.A.,

153 F.R.D. 689, 694 (M.D. Fla. 1994) (discussing reconsideration under Rule 59(e) and

Rule 60(b)). Courts in this District recognize “three grounds justifying reconsideration of

an order: (1) an intervening change in controlling law; (2) the availability of new evidence;

and (3) the need to correct clear error or manifest injustice.” McGuire v. Ryland Grp., Inc.,

497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007) (quotation omitted); Montgomery v. Fla.

First Fin. Grp., Inc., No. 6:06-cv-1639-Orl-31KRS, 2007 WL 2096975, at *1 (M.D. Fla.

July 20, 2007).

       “Reconsideration of a previous order is an extraordinary measure and should be

applied sparingly.” Scelta v. Delicatessen Support Servs., Inc., 89 F. Supp. 2d 1311, 1320

(M.D. Fla. 2000). “[M]otions for reconsideration should not be used to raise arguments




                                               2
Case 6:20-cv-00410-WWB-GJK Document 50 Filed 06/22/20 Page 3 of 5 PageID 426




which could, and should, have been previously made.” Id. (quotation omitted). Stated

differently, “[a] party who fails to present its strongest case in the first instance generally

has no right to raise new theories or arguments in a motion for reconsideration.” McGuire,

497 F. Supp. 2d at 1358 (quotation omitted). To permit otherwise would “essentially

afford[] a litigant two bites at the apple.” Am. Home Assurance Co. v. Gleen Estess &

Assocs., Inc., 763 F.2d 1237, 1239 (11th Cir. 1985) (quotation omitted).

III.   DISCUSSION

       Plaintiffs’ sole argument for reconsideration of the May 6, 2020 Order is that the

filing of the Amended Complaint rendered the Motion to Compel moot. Plaintiffs have

cited no legal authority to support this position. Importantly, unlike a motion to dismiss

filed pursuant to Federal Rule of Civil Procedure 12, a motion to compel arbitration is not

responsive to the underlying pleading. Therefore, the filing of the Amended Complaint did

not automatically render the Motion to Compel moot. Cf. Day v. Persels & Assocs., LLC,

No. 8:10-CV-2463-T-TGW, 2015 WL 413224, at *6 (M.D. Fla. Jan. 30, 2015) (noting the

different impact of an amendment on a motion to dismiss and a motion to compel

arbitration). Nor have Plaintiffs pointed this Court to any significant change between the

allegations of the Complaint and the Amended Complaint that would have affected this

Court’s determination of the merits of the Motion to Compel. See Powell v. AT & T

Mobility, LLC, 742 F. Supp. 2d 1285, 1292 n.6 (N.D. Ala. 2010) (holding that amendment

would not render a pending motion to compel arbitration moot where it would not impact

the determination of the merits of the motion). Finally, this Court never entered an order

deeming the Motion to Compel moot. Accordingly, Plaintiffs’ argument is unavailing.




                                              3
Case 6:20-cv-00410-WWB-GJK Document 50 Filed 06/22/20 Page 4 of 5 PageID 427




       To the extent that Plaintiffs, in the alternative, request that this Court reinstate the

case to impose a stay pending arbitration, the Motion for Reconsideration is also without

merit. While a stay is generally preferred when it has been timely requested, Plaintiffs

could and should have requested such relief in response to the underlying Motion to

Compel. Plaintiffs have not shown that the denial of a stay, which Plaintiffs failed to

request, was clear error or will result in manifest injustice. See Walthour v. Chipio

Windshield Repair, LLC, 745 F.3d 1326, 1335 (11th Cir. 2014) (affirming an order

compelling arbitration and dismissing complaint asserting unpaid overtime wage claims

under the FLSA). Therefore, the alternative request will also be denied because Plaintiffs

have not carried their burden of showing entitlement to such relief.

IV.    CONCLUSION

       In accordance with the foregoing, it is hereby ORDERED and ADJUDGED as

follows:

           1. The Unopposed In Part and Opposed In Part Motion for Relief from Order

              Granting Motion to Compel Arbitration (Doc. 46) is DENIED as moot.

           2. The Amended Unopposed In Part and Opposed In Part Motion for Relief

              from Order Granting Motion to Compel Arbitration (Doc. 47) is DENIED.

       DONE AND ORDERED in Orlando, Florida on June 22, 2020.




                                              4
Case 6:20-cv-00410-WWB-GJK Document 50 Filed 06/22/20 Page 5 of 5 PageID 428




Copies furnished to:

Counsel of Record




                                     5
